Case 20-10343-LSS Doc5277_ Filed 06/08/21 Page1of4

Dear SBustice Silverstein. Frye re A

Dm Ooriting Tou-Tod Fei My Stony
\oF GMat Troop DE rere
‘The B.S. 4. And Allso PAstor OF He church

‘Gulfer Gue HAO our Teekly Meettnes ats
I twas (0 YEAR'S OW tulen dats chM0
Startins Forcebly starte® KAPTus Me.
CHAMC]e We GoTe tt OtOent MAtHer IF 4 GAs
At Wes chuch After oo troop Mectiné or
On A bseekend troop CAMP out Oy the Mew |
Mouttatnseor even, At A Boy Scouts Church
CAMD RETREAT. TL Diden+ Knot At the time
That ealhat be Gas Ootng To Me woud
eFeack Me TW Suh A NESATINE tuAy for
the st oF My CiFeeL AM Sb Yr OW Toye
Stl) having MANY Mental Wealth Tssues.
SNe tutatd tat chi Raz s AAStANO
(Ot0 To MeeL CAnt femenber Waving offe Gad
(OA, SNTe 19 THT Wave liven Gtth Gane,
Gtk outlt rw Stlance up vats My OAsire
Por My By r AD GRANDSON IN Cub outs.
x Could Not Inve IM SAVANE Aor Allo®
my 6RANDSON fo 66 the eat F AM SHY
“Go Plus YEA/s lAtes Gotns tha. Sot Tow
Dy DAGHTER OF My Shame +r{2d ‘ ex plac
To Wer ON, Mental h healtheNoemMy FAM TL y
Ko us aN ¥ Zu Been So WurtTull Toesards
Myself aN Oret And A cone \ AQUS. The
Sure {e | MAAY Ja eny co SNe AWo 10 ay
FAMtly Was hag FS Wo rere IO To Moe
That the he Wiclver us Ty The ©.S.
AW) Allo eed these under cover oer
te GAPE AW Molest Al OF USett Many
Mouns Boys this All Wa | ew) Toe AW Hey
Ate AN even Mot Horthted to to "ot
they Ali mwtend To HY%Oe Behind LADY
ustice TF A\oGebD Aw its Wet On.

 

 
 

Case 20-10343-LSS Doc5277_ Filed 06/08/21 Page 2of4
+

WAN too lob. A W) She Ke\led is G PANO —
SON O04 _ MOVT el TodbAY I A, |
| rik, DruS AdPict, A Cutbers t AM SV
to +hfs DAY efu Meateo ath heavy
OSes of peak Full pshy MEO. SEM ling
IN Shame yes al enine OD Soi Sutle
“Nut | \ASt “Aye 4 \WAve | lap Qrt+h dyes r
BN +o lows. AND Nour tenor fF < YO Al\oty:
We ASA. TO Comttnure to not Re elo |
AComtAple.D &t\ conttauetes Liye Gurth
AA 4nWAt he DIO To Me And ot Wey Your |
Dore Bt his point F cmt VAT Tol Drag
(eAtne Because TE clyoose out oF
re P \tve @ith AW Keep SiIAMe. please
hy Wor A\loe Me qo [ry Am yn Cf OP
My Ife rn Peace! Aw) ho 1D Thee SA!
lthate ‘P-thete ActtusSe Weaist fut FM
My Wedd th4t All Yours Boy Scouts Are
opie To Tew To Tyeoee lEADEe’s AnD
Chic |eaders Sexull Needs And Demands,
he GAUk Me An AFtey School Sob At +
Chun BAS Forced To Do AW Re A act
OF thins ADLUS shoud Not even Do let
A \o Nea ow cWXOeT hole he AW A She other"
OS.RIEADER' hots Cat ApATHS then tn thier
Veet lifes We Allso Put fa My Head (hat fF x
SPoke Te Any vite Aes es God ABoct Ghat GAS |
Aen tas he, God BowwW Sed me te hele or Qorst
2 Clow) move Me From the ASA, T cat
tel\-u- @sfch one F of AFYAND 0 oF the MoSte So
ur Wonor Ll close this Lether For No@h At
Oust eat tO ASK AW BEG YW. Ko + Alo @
The BGA To Get AgAY UIth this lf lon
ABuse At thier Httea CLD Capests HAMD'S Tin |
Not He only Yours MAU that las Sufterd Hk
EN Sus Aw life Destroyad By He PTSD

 

 

 

 

Se ee ne ee en cee ee ne

 
 

Case 20-10343-LSS Doc5277_ Filed 06/08/21 Page 3of4

i

“BN AM the other Mental Zines, RAPS, A

“let Patt, Ne Nouns KtDs (eFes oar

oo. Awa Take +e Potre From he ABiaaAe to

head +* AUR The San AW) AOE» lect bei
knoe trey They Ot Gas trees A Sie An

‘Donlerted tre ky tylee Aw) the Warm te i

(k¢05 ) Wave Parent thu Awd Gotut There + sith
RSANt ZAN on re

| AAS A CUlnle AN
nee AW) Con Doved He Acttouns oF
ts £ close. 1H Ae

Wid € es °+\
: , me taktes Tine to CEAO Qt

QO NAF
Be Reel bs ven To EN Plies © A NAM | on

Mee Awd THMEC-4-P- You Time ty +hts
ie HAVE A SAFE AW Dies Creek

600 Ales U AWD Yourse

|
|
i
1

Res Pec FA ly

 

 

TE OLNY 8 Nap pay
q3 74

 
Case 20-10343-LSS Doc 5277 Filed 06/08/21 Page 4of4

10014 Ug

EW peg
Wea vSq
7] 899snp

12939 Jo
WAISISAIS Jaqjag ne

O Ad}dnuy

ose

 

FIRST. Glas

     

#009
we AYiN

00
Gi

'

i
ie
f

on

&
wy
pe
CG
z&
ih
sz
“=
f

mls

my peek ae
pasos baa
Zoo j PS
POW Rte
Ho figs
mma oF

ed ag s

se Py

Mw f,

On

=a 7} .

N ee

UL

Pa

 
